20-01010-jlg   Doc 13-27   Filed 06/25/20 Entered 06/25/20 23:33:41   Exhibit 27
                                     Pg 1 of 2



                                 EXHIBIT 27
  20-01010-jlg      Doc 13-27       Filed 06/25/20 Entered 06/25/20 23:33:41                Exhibit 27
                                              Pg 2 of 2



                              The Bachman Law Firm PLLC
                                    365 South Main Street, 2nd Floor
                                      New City, New York 10956
                                            845-639-3210
                                                         June 17, 2019
VIA Email
Michael Paul Bowen, Esq.                                          Mitchell David Goldberg, Esq
Kasowitz, Benson, Torres LLP (NYC)                                Ochs & Goldberg, LLP
1633 Broadway                                                     60 East 42nd Street, Suite 1545
New York, NY 10019                                                New York, NY 10165
Email: mbowen@kasowitz.com                                        Email: mitchell@oglaw.net

Gerald Edward Greenberg, Esq.                                     Douglas D. Herrmann
Gelber Schachter & Greenberg PA                                   Pepper Hamilton LLP
1221 Brickell Avenue                                              Hercules Plaza, Suite 5100
Suite 2010                                                        1313 N. Market Street
Miami, FL 33131                                                   Wilmington, Delaware 19899
Email: ggreenberg@gsgpa.com                                       Email: herrmand@pepperlaw.com


Re: 2013 Settlement Agreement (“Agreement”) with Trump Group and AG Group

Dear Counsel:

        As you are aware, I am counsel to Dalia Genger, Trustee of the Orly Genger 1993 Trust (the
“Trust”).

         I write to inform you that, as described in Section 3 of the Agreement, the Trust stands ready to
deliver in conjunction with the “Sagi Group . . .[to] the Trump Group . . . a release of the Trump Group
Released Parties . . . and covenant not to sue” and, thereby, to trigger the Extended Maturity Date as
defined in Section 3 of the Agreement, upon your undertaking that the full $32.3 million (less any proper
indemnity holdback by the Trump Group) will be immediately delivered to the Trust upon receipt of such
releases.

        Please confirm by 4:00 p.m. today, in writing, that each of your clients consent to the foregoing
undertaking.

                                                                          Very truly yours,
                                                                               /s/
                                                                          Judith Bachman
